No. 04-02-00572-CV
IN RE Sonia A. CASTILLO
Original Habeas Corpus Proceeding
Arising from the 406th Judicial District Court, Webb County, Texas
Trial Court No. 2001CVG000495D4
Honorable Andres Reyes, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	August 21, 2002
PETITION FOR WRIT OF HABEAS CORPUS DENIED
	The court has considered relator's petition for writ of habeas corpus and motion for
emergency stay.  The court is of the opinion that relief should be denied.  Accordingly, relator's
petition for writ of habeas corpus and motion for emergency stay are denied.  Relator shall pay all
costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH